 1

 2

 3

 4                                   UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                  ***
 7    COY COOK,                                              Case No. 2:18-cv-01583-GMN-BNW
 8                                          Plaintiff,                      ORDER
             v.
 9
      SBEHG LAS VEGAS I, LLC, et al.,
10
                                          Defendants.
11

12          This matter is before the court on attorney Jenny L. Foley=s Motion to Withdraw as Counsel
13   of Record for plaintiff (ECF No. 23). The motion represents that there has been a breach in the
14   contingency fee agreement that plaintiff signed, and that plaintiff has failed to pay for any costs
15   pursuant to the agreement. Ms. Foley therefore seeks leave to withdraw as counsel of record.
16          Having reviewed and considered the matter, and for good cause shown,
17          IT IS ORDERED:
18          1.      Ms. Foley=s Motion to Withdraw (ECF No. 23) is GRANTED.
19          2.      The plaintiff shall have until July 22, 2019 in which to retain substitute counsel
20                  who shall make an appearance in accordance with the requirements of the Local
21                  Rules of Practice, or shall file a notice with the court that he will be appearing in
22                  this matter pro se.
23          3.      Plaintiff=s failure to timely comply with this order by either obtaining substitute
24                  counsel, or filing a notice that he will be appearing in this matter pro se may result
25                  in the imposition of sanctions, which may include a recommendation to the District
26                  Judge that plaintiff=s complaint be dismissed for failure to prosecute. See Fed. R.
27                  Civ. P. 41(b).
28
                                                         1
 1   4.    The Clerk of the Court shall serve the plaintiff with a copy of this order at his last

 2         known address:

 3         Coy Cook
           6618 Cinnabar Coast Lane
 4         Las Vegas, Nevada 89084
 5   DATED this 20th day of June, 2019.
 6

 7
                                                  BRENDA WEKSLER
 8                                                UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             2
